Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zele (US 6,055,421).
With respect to claim 9, Zele teaches a carrier squelch system comprising With respect to claims 9 and 16, Zele teaches a carrier squelch method and apparatus comprising a communications assembly comprising a first module (Le., transmitter 140) arranged in operative communication with a second module (.e., receiver 140) via a communication conduit (connection bus connected the transmitter and receiver}, at least one of the first module (.e., transmitter 140) and the second module {receiver 150) having a receiver including a squelch filter (20) configured to operate in a first normal mode and a second test mode, the squelch filter (squelch detector 155 in adapt mode) normally operating in the first normal mode to suppress 4 signal out (abstract; col. 2, lines 7-22) from the receiver when the signal strength of an input signal (30) received by the receiver (150) via the communication conduit falls below a normal threshold (fig. 3), and the squelch filter squelch detector selectively operating in the second test mode (adaptive mode in cal. 2, lines 7-22 and col. 4, lines 3-1-18} to suppress the signal output from the receiver when the signal strength of the input signal (30) received by the receiver via the communication conduit falls below a test threshold higher than the normal threshold, whereby when the squelch fitter (squelch detector) is operating in the second test mode a signal output (28) from the receiver (24) indicates a signal margin in the communication conduit at least equal to the difference between the lest threshold and the normal threshold (figs. 1-4: col. 2, line 7 through col. 4, line 18),
Zee teaches the system operating by operating in the second test mode but fails to teach the system operating temporarily in the second test mode; however, however, one skill in the art would have recognized that the process of operating temporarily or permanently are basically the same given the fact that the system is selectively operating by way of switching based on the second test mode to suppress the signal from the receiver
With respect to claims 10-11, although Zele does not specifically recite the process of varying the test threshold; however the processing varying the test threshold is only a matter of choice for each particular event for switching between the normal and adaptive modes. Therefore, it would have been obvious to one skill in the art at the time the invention was made to vary the threshold from a receiver equal to the normal threshold in order to offer better flexibility so that various threshold can be used for the squelch system.
With respect to claim 12, Zele teaches that the transmitter and receiver forming a transceiver operating in normal mode and second test mode (adaptive made).
With respect to claims 13-15, although Zele teaches point to point squelch system but fails to show a point to multi-point squelch system; however, the point to multi-point squelch system is notoriously well Known in the art. Therefore, it would have been obvious to have the Zele operating in the point to multi-point squelch system so that various type of squelch system can be used in order to operate more efficiently.
	
Response to Arguments
Applicant's arguments filed May 30, 2022 have been fully considered but they are not persuasive. 
With respect to amendment filed May 30, 2022, the applicant states that the applicant amends the limitation “selectively operating temporary”; however, one skill in the art would have recognized that the process of operating temporarily or permanently are basically the same given the fact that the system are selectively operating by way of switching based on the second test mode to suppress the signal from the receiver.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646




/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        7/31/2022